1 So. 3d 1141 (2009)
Antonio STOKES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5128.
District Court of Appeal of Florida, First District.
January 21, 2009.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
*1142 PER CURIAM.
We affirm the trial court's order of revocation of community control and the judgments and sentences for sale of cocaine and battery. However, we remand this case for the trial court to enter a corrected order of revocation of probation and order of probation to remove any reference to felony drug offender probation and any reference to appellant's admission to the violation allegations contained in the affidavit of violation. As entry of the corrected order is merely a ministerial act, appellant need not be present.
AFFIRMED and REMANDED for entry of corrected order.
KAHN, BENTON and BROWNING, JJ., concur.